UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6891



JOSEPH F. CONDEM,

                                              Petitioner - Appellant,

          versus


JOYCE K. CONLEY,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-01-325-5)


Submitted:   October 18, 2001              Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph F. Condem, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph F. Condem appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.    We have reviewed

the record, the magistrate judge’s report and recommendation, and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court and magis-

trate judge.     See Condem v. Conley, No. CA-091-325-5 (S.D.W. Va.

May 17, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2